DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 26 May 2020, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 4 include the means-plus-function limitation “means for transporting the fragile fruit from the hopper to the container” which meets the three-prong test and has been interpreted under 35 USC 112(f).  The corresponding structure construed to be covered by the limitation which is disclosed in the application is “a chute” based on the recitation the “feed chute 20 is configured to receive berries 14 from the hopper 18 and transport them into the container 12 …” at page 6, lines 21 and 22.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
Page 8, line 4, change “fluid. the” to --fluid. The--.
Page 18, line 18, changed “fluid. the” to --fluid. The--.
In the claims:
Claim 1, line 8, change “a” to --the--.
Claim 2, line 7, delete “a” and insert --the--.
Claim 2, line 8, after “with” insert --the--.
Claim 4, line 6, delete “a” and insert --the--.
Claim 5, line 6, before “filled” insert --a--.
Explanation for Examiner’s Amendment
The specification has been amended to correct typographical errors.
Claims 1, 2, 4 and 5 have been amended to correct editorial errors.
The changes to the specification and claims are to correct informalities therein.
Allowable Subject Matter
Claims 1-6 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 4:  the subject matter of each apparatus claim, is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in each claim and their functional relationship to one another. 
The prior art reveals that it is old and well known to fill containers with fruit.
The prior art reveals that each individual element of the claims is found in the prior art.  However, no single prior art reference teaches the combination of structural limitations set forth in either of the independent claims 1 and 4.  
The closest prior art to Ruissen et al. (US 10138011), Blanc (US 7159373), Barbet (US 3643400), and Williamson (US 20150353212) teach various claimed limitations including:
a dip tank affixed to a frame and configured to hold a fluid; 
a moveable platform for receiving a container, the platform mounted above the dip tank; 
a transport chute positioned near the frame and configured to accommodate a stream of water to transport the fragile fruit; 
a berry conveyor located near the dip tank for transporting the fragile fruit;
means for transporting the fragile fruit from the hopper to the container; 
a raising and lowering apparatus affixed to the frame and configured to raise and lower the platform from a raised position in which the container is not submerged in the fluid to a lowered position in which the container is partially or fully submerged in the fluid; and 
a dryer located downstream of the dip tank and configured to dry the container and the fragile fruit.
However, none of these references teaches
a transport chute positioned near the frame and configured to accommodate a stream of water to transport the fragile fruit to a hopper; and
a hopper in communication with the transport chute, the hopper operably connected to a load cell for measuring a weight of the fragile fruit in the hopper; or
a berry conveyor located near the dip tank for transporting the fragile fruit to a hopper; and
a hopper in communication with the berry conveyor, the hopper operably connected to a load cell for measuring a weight of the fragile fruit in the hopper.
Either one of Chang (US 4693285) or Vine (US 6012270) discloses that a hopper with a load cell for weighing objects which is in communication with 
However, a skilled artisan would have found no motivation to have combined the teachings of Chang or Vine with any of the Ruissen et al., Blanc, Barbet, or Williamson filling machines, or any combination thereof, without having to resort to improper hindsight based on applicant’s own disclosure.  There is no apparent reason why any of the machines for filling containers of Ruissen et al., Blanc, Barbet, or Williamson would require a weighing hopper with a load cell which is in communication with a conveyor or chute.  Especially since the machines work and function properly without a weighing hopper with a load cell which is in communication with a conveyor or chute.
Accordingly a skilled artisan would have had no reason to combine the various features of the prior art in order to arrive at the claimed subject matter of independent claims 1 and 4.
Regarding independent claim 2 and 5: the subject matter of each method claim is allowable over the prior art because of the combination of method step limitations set forth in each claim and their relationship to one another. 
The prior art reveals that it is old and well known to fill containers with fruit.
The prior art reveals that each individual element of the claims is found in the prior art.  However, no single prior art reference teaches the 
The closest prior art to Ruissen et al. (US 10138011), Blanc (US 7159373), Barbet (US 3643400), and Williamson (US 20150353212) teach various claimed limitations including:
providing a container defining small openings; 
transporting the fragile fruit;  26 
positioning the container above a dip tank containing a fluid; partially or fully submerging the container in a fluid; 
filling the submerged container with fragile fruit; 
raising the container out of the dip tank to capture the fragile fruit in a desired orientation; and
drying the fragile fruit.	
The closest prior art to Ruissen et al. (US 10138011), Blanc (US 7159373), Barbet (US 3643400), and Williamson (US 20150353212) also teach various claimed limitations including:
providing a container defining small openings; 
transporting the fragile fruit; 
transferring the fragile fruit to an empty container to create filled container;
partially or fully submerging the filled container in fluid; 
lifting the container vertically upward to capture the fragile fruit in a desired orientation: and 
drying the fragile fruit.
However, none of these references teaches:
transporting the fragile fruit to a hopper;
weighing the fragile fruit in the hopper; or 
transporting the fragile fruit to a hopper; 
weighing the fragile fruit in the hopper; and
transferring the fragile fruit from the hopper to an empty container to create filled container.
The Vine (US 6012270) reference discloses that transporting fragile fruit to a hopper and weighing the fragile fruit in the hopper, and transferring the fragile fruit from the hopper to an empty container to create a filled container is known in the prior art.  Vine teaches a conveyor or chute for conveying the fruit to a hopper, the hopper has a load cell for weighing the fruit, and the fruit is transferred from the hopper to an empty container.
However, a skilled artisan would have found no motivation to have combined the teachings of Vine with any of the Ruissen et al., Blanc, Barbet, or Williamson methods of filling containers, or any combination thereof, without having to resort to improper hindsight based on applicant’s own disclosure.  There is no apparent reason why any of the methods for filling containers of Ruissen et al., Blanc, Barbet, or Williamson would require a 
Accordingly a skilled artisan would have had no reason to combine the various features of the prior art in order to arrive at the claimed subject matter of either independent claims 2 and 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strauss (EP ‘847) discloses a method and apparatus for filling a container which is submerged in a water tank wherein the container may be raised and lowered.  The container is filled with fruit which has be transported into the tank.
Scholtens et al. (US ‘861) discloses a method and apparatus for bagging vegetables which have been conveyed to a weighing hopper.  The weighed vegetables are transferred to a container (40) which takes the vegetables to a bagging device.
Adkin (US ‘674) discloses a method and apparatus for filling a container with fruit and a device for vibrating the filled container.
Aldridge (US ‘042) discloses a method and apparatus for weighing material and feeding the material to a weighing bucket (102).  The bucket (102) transfers material to a chute, which chute deposits the material in receptacles (col. 14, lines 25-29).
Chang (US ‘285) discloses a method and apparatus for filling containers including a collecting basket (30) with a load cell.  The material is conveyed to the basket, weighed, and then discharged through a funnel (51) into a container.
Rickard (US ‘584) discloses a method and apparatus for weighed fragile fruit sections to a container.
Cox (US ‘670) discloses a method and apparatus for weighing fruit and dispensing the weighed fruit into a container.
Ruissen et al. (US ‘011), Blanc (‘373), Compagnoni (US ‘250), Blanc (US ‘422), Warkentin (US ‘645), Barbet (US ‘400), Coates (US ‘347), and Gorin (US ‘670) each disclose a method and apparatus for conveying fruit to a floatation tank in which a lowered container with openings is submerged.  The container is raised in order to collect the fruit within the container.
Carlsen (US ‘996) discloses a method and apparatus for conveying fruit to a floatation tank in which a lowered container with openings is 
Sheetz (US ‘272) discloses a method and apparatus for conveying fruit to a floatation tank which is raised and lowered.  A container with openings is submerged on raising of the tank.  The tank is lowered and the fruit is collected in the container.
Borba (US ‘250) discloses a method and apparatus for conveying fruit and collecting the fruit in a loader filled with water.  The fruit is discharged into a container submerged in a tub, and the container is transported below the loader.
Vine (US ‘270) discloses a method and apparatus for conveying objects to a weighing hopper.  The weighing hopper discharges the weighed objects in a bag.
Williamson (US ‘212) discloses a box filler which teaches weighing fruit and filling boxes.  The reference teaches that “Automated packaging systems for cherries, blueberries and similar produce employ a variety of conveyers, hoppers, sizers, dryers, weigh/fill machines and other apparatus that transport, process, and meter the cherries into individual bags and containers.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        5 August 2021